DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0071129 to Gonze et al (Gonze).
Regarding claim 1, Gonze discloses a method for operating an exhaust-gas catalytic converter of an internal combustion engine, the method comprising 
- ascertainment (step 301, fig. 9; [58]) of a temperature, via a temperature sensor (sensor 43, fig. 1) of the exhaust-gas catalytic converter (catalytic pf 34, fig. 1; [57]), 
- ascertainment (steps 303-310, fig. 9) of a heating demand, via an electronic processor, on the basis of the determined temperature, 
- coordination (steps 308-steps 326, fig. 9) of a heating strategy, via the electronic processor, of a plurality of heating measures by selecting, based on the heating demand, a heating strategy from a multiplicity of heating strategies comprising the use of at least one of the plurality of heating measures (different zones selected based on demand for heating the pf; [63]; steps 316, 320, fig. 9), and 
- application (step 312, fig. 9, fig. 9) of the selected heating strategy, via the electronic processor, for heating the exhaust-gas catalytic converter ([58]-[66]); 
wherein coordination of the plurality of the heating measures includes taking into consideration the mutual influencing of the plurality of heating measures on the ascertained temperature of the exhaust gas catalytic converter (steps 308-326; [47]-[54]; multiple zones are considered to heat up before selection of one or more).

Regarding claim 2, Gonze discloses the method (200) according to Claim 1, further comprising a predetermination of the different heating strategies (step326, fig. 9) in the plurality of heating strategies, wherein the different heating strategies differ from one another by different contributions of at least one heating measure comprised therein (different zones selection will heat up different part of the particulate filter).

Regarding claim 3, Gonze discloses the method (200) according to Claim 1, wherein each heating strategy comprises a splitting of the heating demand between the at least one heating measure comprised therein (different zones are selected based on demands, steps 308, 326, fig. 9).

Regarding claim 4, Gonze discloses the method (200) according to Claim 3, wherein the splitting comprises a selection of the heating measure(s) to be applied (different zones chosen to heat, steps 308, 326, fig. 9) and/or a determination of a sequence of the application of individual heating measures and/or a determination of a respective application intensity for every applied heating measure.

Regarding claim 6, Gonze discloses the method according to Claim 1, wherein the ascertainment of the temperature of the exhaust-gas catalytic converter comprises a measurement of a temperature downstream of the internal combustion engine (sensor 43, fig. 1 measures exhaust temperature) and/or a calculation on the basis of operating parameters of the internal combustion engine.

Regarding claim 7, Gonze discloses the method (200) according to Claim 1, comprising an ascertainment of success (from steps 326 to step 328, fig. 9, when the heating strategy is completed or from steps 326-308 when one strategy is completed and another zone is needed to be activated) of the application of the selected heating strategy on the basis of the ascertained temperature of the exhaust-gas catalytic converter.

Regarding claim 8, Gonze discloses the method according to Claim 7, comprising an adaptation of the selection of the heating strategy (ending the heating strategy in step 328 or selecting another zone in step 308 after step 326, fig. 9) in a manner dependent on the ascertained success.

Regarding claim 9, Gonze discloses a processing unit (control module 44; [58])) configured to control operation of an exhaust-gas catalytic converter  of an internal combustion engine, by 
- ascertaining (step 301, fig. 9; [58]) of a temperature, via a temperature sensor, of the exhaust-gas catalytic converter (catalytic pf 34, fig. 1; [57]), 
- ascertaining (steps 303-310) of a heating demand, via an electronic processor, on the basis of the determined temperature, 
- coordinating (steps 308-steps 326, fig. 9) of a heating strategy, via the electronic processor, of a plurality of heating measures by selecting, based on the heating demand, a heating strategy from a multiplicity of heating strategies comprising the use of at least one of the plurality of heating measures (different zones selected based on demand for heating the pf; [63]; steps 316, 320, fig. 9), and 
- applicating (step 312, fig. 9, fig. 9) of the selected heating strategy, via the electronic processor, for heating the exhaust-gas catalytic converter ([58]-[66]); 
wherein coordinating of the plurality of the heating measures includes taking into consideration the mutual influencing of the plurality of heating measures on the ascertained temperature of the exhaust gas catalytic converter (steps 308-326; [47]-[54]; multiple zones are considered to heat up before selection of one or more).

Regarding claim 10, Gonze discloses a non-transitory, computer-readable storage medium containing instructions that when executed by a computer cause the computer to control operation of an exhaust-gas catalytic converter (130) of an internal combustion engine, by 
- ascertaining (step 301, fig. 9; [58]) of a temperature, via a temperature sensor, of the exhaust-gas catalytic converter (catalytic pf 34, fig. 1; [57]), 
- ascertaining (steps 303-310) of a heating demand, via an electronic processor, on the basis of the determined temperature, 
- coordinating (steps 308-steps 326, fig. 9) of a heating strategy, via the electronic processor, of a plurality of heating measures by selecting, based on the heating demand, a heating strategy from a multiplicity of heating strategies comprising the use of at least one of the plurality of heating measures (different zones selected based on demand for heating the pf; [63]; steps 316, 320, fig. 9), and 
- applicating (step 312, fig. 9, fig. 9) of the selected heating strategy, via the electronic processor, for heating the exhaust-gas catalytic converter ([58]-[66]); 
wherein coordinating of the plurality of the heating measures includes taking into consideration the mutual influencing of the plurality of heating measures on the ascertained temperature of the exhaust gas catalytic converter (steps 308-326; [47]-[54]; multiple zones are considered to heat up before selection of one or more).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive.
Applicant argues that Gonze does not disclose “coordinate a plurality of heating measures... wherein the coordinating of the plurality of the heating measures includes taking into consideration the mutual influencing of the plurality of heating measures on the ascertained temperature of the exhaust-gas catalytic converter” as required by claims 1, 9, and 10. However, the office, respectfully, disagrees. Gonze clearly discloses a zoned heater and different zones of the heater are selected based on the exhaust temperature (steps 308-326, fig. 9; [47]-[54], [58]). This selection of one or more of the zones from the plurality of zones corresponds to the plurality of heating measures taken into consideration as required by claims 1, 9, and 10. Therefore, the claim limitations are met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746